        Case 1:20-cv-01689-GHW Document 16 Filed 03/04/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,
 COMMONWEALTH OF PENNSYLVANIA,
 STATE OF CALIFORNIA, STATE OF
 COLORADO, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF                     Civil Action No. 20-cv-1689
 ILLINOIS, STATE OF MARYLAND,
 COMMONWEALTH OF MASSACHUSETTS,                     ORDER FOR ADMISSION
 STATE OF MICHIGAN, STATE OF                        PRO HAC VICE
 MINNESOTA, STATE OF NEW JERSEY,
 STATE OF NEW MEXICO, STATE OF                      HONORABLE GREGORY H.
 OREGON, STATE OF RHODE ISLAND,                     WOODS
 STATE OF VERMONT, COMMONWEALTH
 OR VIRGINIA, and STATE OF
 WASHINGTON,

              Plaintiffs,
 v

 EUGENE SCALIA, in his official capacity as
 Secretary of State of the United States
 Department of Labor, UNITED STATES
 DEPARTMENT OF LABOR, and UNITED
 STATES OF AMERICA,

              Defendants.
                                              /

      The motion of Zachary A. Risk, for admission to practice Pro Hac Vice in the

above captioned action is granted.

      Applicant has declared that he is a member in good standing of the bar of the

state of Michigan; and that his contact information is as follows:

      Applicant’s Name: Zachary A. Risk, AAG
      Firm Name: Michigan Department of Attorney General
      Address: Labor Division, P.O. Box 30736
      City/State/Zip: Lansing, MI 48909
      Telephone/Fax: (517) 335-1950; (517) 241-7987
         Case 1:20-cv-01689-GHW Document 16 Filed 03/04/20 Page 2 of 2



Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for the State of Michigan in the above entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac

Vice in the above captioned case in the United States District Court for the

Southern District of New York. All attorneys appearing before this Court are

subject to the Local Rules of this Court, including the Rules governing

discipline of attorneys.



Dated:

                                              United States District/Magistrate
                                              Judge




                                          2
